Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Everett Tyree Cook appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a reduction of his sentence based on Amendment 750 and Dorsey v. United States, — U.S. -, 132 S.Ct. 2321, 183 L.Ed.2d 250 (2012). Cook was sentenced before the effective date of the Fair Sentencing Act. Therefore, the Act does not apply to his sentence. See Dorsey, 132 S.Ct. at 2335. We have reviewed the record and find no reversible error. Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.